Exhibit 10.1

INVESTORS BANCORP, INC.


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
FOR
KEVIN CUMMINGS
This Amended and Restated Employment Agreement (the “Agreement”) was originally
effective as of the 11th day of October, 2005 by and between Investors Bancorp,
Inc., a Delaware corporation (the “Company”), with its principal administrative
office at 101 JFK Parkway, Short Hills, New Jersey 07078, and Kevin Cummings
(“Executive”) The Agreement is hereby amended and restated effective as of
August 18, 2008, in order to comply with the requirements of Section 409A of the
Internal Revenue Code, as amended (the “Code”) and the final regulations (the
“Final Regulations”) promulgated thereunder, and for certain other purposes.
WHEREAS, Executive is currently employed as the President and Chief Executive
Officer of the Company, which owns 100% of the Common Stock of Investors Savings
Bank, a New Jersey chartered stock savings bank (the “Bank”); and
WHEREAS, in consideration of Executive’s outstanding service to the Company, the
Company desires to assure the continued services of Executive pursuant to the
terms of this Agreement; and
WHEREAS, the Company also wishes to provide Executive with certain protections
and benefits in the event of a Change in Control of the Company or the Bank, as
provided in this Agreement; and
WHEREAS, Code Section 409A deems certain severance and other payments to
Executive herein to be nonqualified deferred compensation that must comply with
its terms or subject Executive to additional taxes and penalties, and the
Company and Executive wish to update the Agreement to comply with Code Section
409A and for certain other purposes.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and Executive hereby agree as
follows:
1.
POSITION AND RESPONSIBILITIES

During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer of the Company. During said period,
Executive also agrees to serve, if elected, as an officer and director of any
subsidiary or affiliate of the Company. Failure to reelect Executive as
President and Chief Executive Officer without the consent of Executive during
the term of this Agreement shall constitute a breach of this Agreement.
2.
TERMS AND DUTIES

(a)The period of Executive’s employment under this Agreement shall begin as of
the date first above written and shall continue for thirty-six (36) full
calendar months thereafter. Commencing no later than December 31, 2006, and
continuing no later than December 31st of each year thereafter (the “Anniversary
Date”), this Agreement shall renew for an additional year such that the
remaining term shall be three (3) years unless written notice of non-renewal
(“Non-Renewal Notice”) is provided to Executive at least thirty (30) days and
not more than sixty (60) days prior to any such Anniversary Date, that this
Agreement shall terminate at the end of thirty-six (36) months following such
Anniversary Date. Prior to each notice period for non-renewal, the disinterested
members of the Board of Directors of the Company (“Board”) will conduct



--------------------------------------------------------------------------------



a comprehensive performance evaluation and review of Executive for purposes of
determining whether to extend the Agreement, and the results thereof shall be
included in the minutes of the Board’s meeting.
(b)During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive shall faithfully perform his duties hereunder including
activities and services related to the organization, operation and management of
the Company.


3.
COMPENSATION AND REIMBURSEMENT

(a)The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 2(b). In consideration of
the services to be rendered by Executive hereunder, the Company and/or its
subsidiaries shall pay Executive as compensation a salary of not less than Seven
Hundred Fifty Thousand Dollars ($750,000) per year (“Base Salary”). Such Base
Salary shall be payable bi-weekly, or in accordance with the Company’s normal
payroll practices. During the period of this Agreement, Executive’s Base Salary
shall be reviewed at least annually; the first such review will be made no later
than December 31 of each year during the term of this Agreement and shall be
effective from the first day of the next calendar year. Such review shall be
conducted by a Committee designated by the Board of Directors of the Company and
the Board of Directors of the Bank (collectively the “Boards”), and the Boards
may increase, but not decrease, Executive’s Base Salary (any increase in Base
Salary shall become the “Base Salary” for purposes of this Agreement). In
addition to the Base Salary provided in this Section 3(a), the Company and/or
its subsidiaries shall provide Executive at no cost to Executive with all such
other benefits as are provided uniformly to permanent full-time employees of the
Company and/or its subsidiaries.
(b)The Company and/or its subsidiaries will provide Executive with employee
benefit plans, arrangements and perquisites substantially equivalent to those in
which Executive was participating or otherwise deriving benefit from immediately
prior to the beginning of the term of this Agreement, and the Company and/or its
subsidiaries will not, without Executive’s prior written consent, make any
changes in such plans, arrangements or perquisites which would adversely affect
Executive’s rights or benefits thereunder. Without limiting the generality of
the foregoing provisions of this Section 3(b), Executive will be entitled to
participate in or receive benefits under any employee benefit plans including
but not limited to, retirement plans, supplemental retirement plans, pension
plans, profit-sharing plans, health-and-accident plans, medical coverage or any
other employee benefit plan or arrangement made available by the Company and/or
its subsidiaries in the future to its senior executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements. Executive will be
entitled to incentive compensation and bonuses as provided in any plan of the
Company and/or its subsidiaries in which Executive is eligible to participate
(and he shall be entitled to a pro rata distribution under any incentive
compensation or bonus plan as to any year in which a termination of employment
occurs, other than termination for Just Cause). Nothing paid to Executive under
any such plan or arrangement will be deemed to be in lieu of other compensation
to which Executive is entitled under this Agreement.
(c)In addition to the Base Salary provided for by paragraph (a) of this Section
3, the Company and/or its subsidiaries shall pay or reimburse Executive for all
reasonable travel and other reasonable expenses incurred by Executive in
performing his obligations under this Agreement and may provide such additional
compensation in such form and such amounts as the Board may from time to time
determine.


4.
OUTSIDE ACTIVITIES

Executive may serve as a member of the board of directors of business, community
and charitable organizations subject to the approval of the Board, provided that
in each case such service shall not materially interfere with the performance of
his duties under this Agreement or present any conflict of interest. Such
service to and participation in outside organizations shall be presumed for
these purposes to be for the benefit of the Company, and the Company shall
reimburse Executive his reasonable expenses associated therewith.



--------------------------------------------------------------------------------



5.
WORKING FACILITIES AND EXPENSES

Executive’s principal place of employment shall be the Company’s principal
executive offices. The Company shall provide Executive, at his principal place
of employment, with a private office, stenographic services and other support
services and facilities suitable to his position with the Company and necessary
or appropriate in connection with the performance of his duties under this
Agreement. The Company and/or its subsidiaries shall provide Executive with an
automobile suitable to the position of President and Chief Executive Officer of
the Company, and such automobile may be used by Executive in carrying out his
duties under this Agreement and for his personal use such as commuting between
his residence and his principal place of employment. The Company shall reimburse
Executive for the cost of maintenance, use and servicing of such automobile. The
Company shall reimburse Executive for his ordinary and necessary business
expenses incurred in connection with the performance of his duties under this
Agreement, including, without limitation, fees for memberships in such clubs and
organizations that Executive and the Board mutually agree are necessary and
appropriate to further the business of the Company, and travel and reasonable
entertainment expenses. Reimbursement of such expenses shall be made upon
presentation to the Company of an itemized account of the expenses in such form
as the Company may reasonably require.
6.
PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

(a)The provisions of this Section 6 shall apply upon the occurrence of an Event
of Termination (as herein defined) during Executive’s term of employment under
this Agreement. As used in this Agreement, an “Event of Termination” shall mean
and include any one or more of the following:
(i)the involuntary termination by the Company or the Bank of Executive’s
full-time employment hereunder for any reason other than (A) Disability (as
defined in Section 7) or Retirement (as defined in Section 7 below), or (B)
termination for Just Cause (as defined in Section 8 below), provided that such
termination of employment constitutes a “Separation from Service” as defined in
Section 6(e) herein; or
(ii)
Executive’s resignation from the Bank’s employ, upon any

(A)
failure to elect or reelect or to appoint or reappoint Executive as President
and Chief Executive Officer,

(B)
material change in Executive’s functions, duties, or responsibilities, which
change would cause Executive’s position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1, above,

(C)
liquidation or dissolution of the Company or the Bank other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
Executive, or

(D)
material breach of this Agreement by the Company.

Upon the occurrence of any event described in clauses (ii) (A), (B), (C) or (D),
above, Executive shall have the right to elect to terminate his employment under
this Agreement by resignation upon sixty (60) days prior written notice given
within a reasonable period of time not to exceed ninety (90) days after the
initial event giving rise to said right to elect. The Bank shall have thirty
(30) days to cure the conditions giving rise to the Event of Termination,
provided that the Bank may elect to waive such thirty (30) day period.
Notwithstanding the preceding sentence, in the event of a continuing breach of
this Agreement by the Company, Executive, after giving due notice within the
prescribed time frame of an initial event specified above, shall not waive any
of his rights solely under this Agreement and this Section by virtue of the fact
that Executive has submitted his resignation but has remained in the employment
of the Company and is engaged in good faith discussions to resolve any
occurrence of an event described in clauses (A), (B), (C) or (D) above.




--------------------------------------------------------------------------------



(iii)The termination of Executive’s employment by the Company, or the
Executive’s voluntary resignation from the Company’s employ, at any time
following a Change in Control during the term of this Agreement. For these
purposes, a Change in Control of the Company or the Bank shall mean a change in
control of a nature that: (i) would be required to be reported in response to
Item 5.01 of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”); or (ii) results in a Change in Control of the Bank or the
Company within the meaning of the Bank Holding Company Act, as amended, and
applicable rules and regulations promulgated thereunder (collectively, the
“BHCA”) as in effect at the time of the Change in Control; or (iii) without
limitation such a Change in Control shall be deemed to have occurred at such
time as (a) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of Company’s outstanding
securities, except for any securities purchased by the Bank’s employee stock
ownership plan or trust; or (b) individuals who constitute the Board on the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least three-quarters of
the directors comprising the Incumbent Board, or whose nomination for election
by the Company’s stockholders was approved by the same Nominating Committee
serving under an Incumbent Board, shall be, for purposes of this clause (b),
considered as though he were a member of the Incumbent Board; or (c) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Company or similar transaction in which the Bank or
Company is not the surviving institution occurs or is implemented; or (d) a
proxy statement soliciting proxies from stockholders of the Company is
distributed, by someone other than the current management of the Company,
seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to the plan are exchanged for or converted into cash or
property or securities not issued by the Company; or (e) a tender offer is made
for 25% or more of the voting securities of the Company and the shareholders
owning beneficially or of record 25% or more of the outstanding securities of
the Company have tendered or offered to sell their shares pursuant to such
tender offer and such tendered shares have been accepted by the tender offeror.
Notwithstanding anything in this subsection to the contrary, a Change in Control
shall not be deemed to have occurred upon the conversion of the Company’s mutual
holding company parent to stock form, or in connection with any reorganization
used to effect such a conversion.
(b)Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 9(b), the Company and/or its subsidiaries shall pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a lump sum amount equal to three (3) times the sum of (i) Base
Salary and (ii) the highest rate of bonus awarded to Executive during the prior
three years.
(c)Upon the occurrence of an Event of Termination, the Company will cause to be
continued, at Company’s sole expense life and non-taxable medical, dental and
disability coverage substantially identical to the coverage maintained by the
Company and/or the Bank for Executive prior to his termination.  Such coverage
or payment shall continue for thirty-six (36) months from the Date of
Termination.
(d)Upon the occurrence of any Event of Termination, the Company and/or its
subsidiaries shall pay Executive within sixty (60) days a lump sum payment in an
amount equal to the excess, if any, of: (A) the present value of the benefits to
which he would be entitled under the Company and/or the Bank’s defined benefit
pension plan (and any other defined benefit plan maintained by the Company
and/or the Bank) if he had the additional years of service that he would have
had if he had continued working for the Company for a thirty-six (36) month
period following his termination earning the salary that would have been paid
during



--------------------------------------------------------------------------------



the remaining unexpired term of this Agreement (assuming, if a Change in Control
as defined in Section 4(a)(iii) has occurred, that the annual Base Salary under
Section 3(a) continues for the remaining unexpired term of this Agreement),
determined as if each such plan had continued in effect without change in
accordance with its terms as of the day prior to his actual date of his
termination and as if such benefits were payable beginning on the first day of
the month coincident with or next following his actual date of his termination,
over (B) the present value of the benefits to which he is actually entitled
under the Company and/or the Bank’s defined benefit pension plan ( and any other
defined benefit plan maintained by the Company and/or the Bank) as of the date
of his termination, where such present values are to be determined using a
discount rate of 6% and the mortality tables prescribed under Code Section 72.
(e)    For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Bank and Executive reasonably anticipate that no further
services will be performed by the Executive after the date of the Event of
Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the 12 months immediately preceding the Event of
Termination. For all purposes hereunder, the definition of “Separation from
Service” shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii). If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under subparagraph (b) or (d) of this
Section 6 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service.


7.
TERMINATION UPON RETIREMENT, DISABILITY OR DEATH

(a)    For purposes of this Agreement, termination by the Company of Executive’s
employment based on “Retirement” shall mean termination of Executive’s
employment by the Company upon attainment of age 65, or such later date as
determined to by the Board of Directors of the Company. Upon termination of
Executive’s employment upon Retirement, Executive shall be entitled to all
benefits under any retirement plan of the Company and other plans to which
Executive is a party but shall not be entitled to the termination benefits
specified in Section 6(b) through (d) hereof.
(b)    Termination of Executive’s employment based on “Disability” shall be
construed to comply with Code Section 409A and shall be deemed to have occurred
if: (i) In the event Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death, or last for a continuous period of not
less than 12 months; (ii) by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for a
continuous period of not less than 12 months, Executive is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank or the Company; or (iii)
Executive is determined to be totally disabled by the Social Security
Administration. In the event of Executive’s Disability, the Company may
terminate this Agreement, provided that the Company shall continue to be
obligated to pay Executive his Base Salary for the remaining term of the
Agreement, or one year, whichever is the longer period of time, and provided
further that any amounts actually paid to Executive pursuant to any disability
insurance or other similar such program which the Company has provided or may
provide on behalf of its employees or pursuant to any workman’s or social
security disability program shall reduce the compensation to be paid to
Executive pursuant to this paragraph. Disability payments hereunder shall
commence within thirty (30) days of the Disability determination.
(c)    In the event of Executive’s death during the term of the Agreement, his
estate, legal representatives or named beneficiaries (as directed by Executive
in writing) shall be paid Executive’s Base Salary as defined in Paragraph 3(a)
at the rate in effect at the time Executive’s death for a period of one (1) year
from the date of Executive’s death, and the Company will continue to provide
medical and dental coverage for Executive’s family for one (1) year after
Executive’s death.




--------------------------------------------------------------------------------



8.
TERMINATION FOR JUST CAUSE

In the event that employment hereunder is terminated by the Company for Just
Cause, the Executive shall not be entitled to receive compensation or other
benefits for any period after such termination, except as provided by law. The
phrase “Just Cause” as used herein, shall exist when there has been a good faith
determination by the Board that there shall have occurred one or more of the
following events with respect to the Executive: (i) the conviction of the
Executive of a felony or of any lesser criminal offense involving moral
turpitude; (ii) the willful commission by the Executive of a criminal or other
act that, in the judgment of the Board will likely cause substantial economic
damage to the Company or the Bank or substantial injury to the business
reputation of the Company or Bank; (iii) the commission by the Executive of an
act of fraud in the performance of his duties on behalf of the Company or Bank;
(iv) the continuing willful failure of the Executive to perform his duties to
the Company or Bank (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness) after written notice thereof
(specifying the particulars thereof in reasonable detail) and a reasonable
opportunity to be heard and cure such failure are given to the Executive by the
Board; or (v) an order of a federal or state regulatory agency or a court of
competent jurisdiction requiring the termination of the Executive’s employment
by the Company. Notwithstanding the foregoing, Just Cause shall not be deemed to
exist unless there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
the purpose (after reasonable notice to the Executive and an opportunity for the
Executive to be heard before the Board), finding that in the good faith opinion
of the Board the Executive was guilty of conduct described above and specifying
the particulars thereof. Prior to holding a meeting at which the Board is to
make a final determination whether Just Cause exists, if the Board determines in
good faith at a meeting of the Board, by not less than a majority of its entire
membership, that there is probable cause for it to find that the Executive was
guilty of conduct constituting Just Cause as described above, the Board may
suspend the Executive from his duties hereunder for a reasonable period of time
not to exceed fourteen (14) days pending a further meeting at which the
Executive shall be given the opportunity to be heard before the Board. For
purposes of this subparagraph, no act or failure to act, on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by him not in
good faith without reasonable believe that his action or omission was in the
best interest of the Company and the Bank. Upon a finding of Just Cause, the
Board shall deliver to the Executive a Notice of Termination, as more fully
described in Section 9 below.
9.
NOTICE

(a)Any purported termination by the Company or by Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.
(b)“Date of Termination” shall mean (A) if Executive’s employment is terminated
for Disability, thirty (30) days after a Notice of Termination is given
(provided that he shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), and (B) if his employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, except in the case of a termination for Just Cause, shall
not be less than thirty (30) days from the date such Notice of Termination is
given). In the event of termination for Just Cause, termination shall be
immediate upon the receipt of a Notice of Termination.
(c)If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the voluntary termination
by Executive in which case the Date of Termination shall be the date specified
in the Notice, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or



--------------------------------------------------------------------------------



decree of a court of competent jurisdiction (the time for appeal having expired
and no appeal having been perfected) and provided further that the Date of
Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence. Notwithstanding the pendency of any such
dispute, except in the event of termination for Just Cause, the Bank will
continue to pay Executive his full compensation in effect when the notice giving
rise to the dispute was given (including, but not limited to, Base Salary) and
continue Executive as a participant in all compensation, benefit and insurance
plans in which he was participating when the notice of dispute was given, until
the dispute is finally resolved in accordance with this Agreement, provided such
dispute is resolved within the term of this Agreement. If such dispute is not
resolved within the term of the Agreement, the Bank shall not be obligated, upon
final resolution of such dispute, to pay Executive compensation and other
payments accruing beyond the term of the Agreement.  Amounts paid under this
Section following Notice of Termination shall be offset against or reduce any
other amounts due under this Agreement.
  
10.
POST-TERMINATION OBLIGATIONS

(a)All payments and benefits to Executive under this Agreement shall be subject
to Executive’s compliance with paragraph (b) of this Section during the term of
this Agreement and for one (1) full year after the expiration or termination
hereof.
(b)Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party.


11.
ADDITIONAL PAYMENTS RELATED TO A CHANGE IN CONTROL

(a)Upon the occurrence of an Event of Termination, Executive shall be entitled
to receive an amount payable by the Company as set forth herein, reduced by any
such payments actually made by the Bank.
(b)In addition, in each calendar year that Executive is entitled to receive
payments or benefits under the provisions of this Agreement and/or a Company or
Bank sponsored employee benefit plan, the independent accountants of the Company
shall determine if an excess parachute payment (as defined in Section 4999 of
the Code) exists. Such determination shall be made after taking into account any
reductions permitted pursuant to Section 280G of the Code and the regulations
thereunder. Any amount determined to be an excess parachute payment after taking
into account such reductions shall be hereafter referred to as the “Initial
Excess Parachute Payment.” As soon as practicable after a Change in Control, the
Initial Excess Parachute Payment shall be determined. For purposes of this
determination, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income tax (including, but not limited to, the
Alternative Minimum Tax under Code Sections 55-59, if applicable) and state and
local income tax, if applicable, at the highest marginal rate of taxation in the
state and locality of Executive’s residence on the date such payment is payable,
net of the maximum reduction in the federal income taxes which could be obtained
from any available deduction of such state and local taxes. Any determination by
the independent accountants shall be binding on the Company and Executive. Such
Initial Excess Parachute Payment shall be paid to Executive or on his behalf to
the applicable taxing authority, subject to applicable withholding requirements
under applicable state or federal law, in an amount equal to:
(i)
twenty percent (20%) of the Initial Excess Parachute Payment (or such other
amount equal to the tax imposed under Section 4999 of the Code), and

(ii)
such additional amount (tax allowance) as may be necessary to compensate
Executive for the payment by Executive of state and federal income and excise
taxes on the payment provided under paragraph (b)(i) above and on any payments
under this paragraph 11(b)(ii). In computing such tax allowance, the payment to
be made under paragraph (b)(i) shall be multiplied by the “gross up percentage”
(“GUP”). The GUP shall be determined as follows:





--------------------------------------------------------------------------------



Tax Rate
GUP = ---------------
1- Tax Rate
The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate, including any
applicable excise tax rate, applicable to Executive in the year in which the
payment under paragraph (b)(i) is made.
(iii)
Such Initial Excess Parachute Payment and such tax allowance shall be paid to
the applicable taxing authority for the benefit of Executive when due, or if
such Initial Excess Parachute Payment and/or tax allowance are paid by
Executive, then to the Executive no later than the end of Executive’s taxable
year next following the Executive’s taxable year in which the related taxes are
remitted to the required taxing authority.

(c)Notwithstanding the foregoing, if it shall subsequently be determined in a
final judicial determination or a final administrative settlement to which
Executive is a party that the excess parachute payment as defined in Section
4999 of the Code, reduced as described above, is different from the Initial
Excess Parachute Payment (such different amount being hereafter referred to as
the “Determinative Excess Parachute Payment”) then the Company’s independent
accountants shall determine the amount (the “Adjustment Amount”) Executive must
pay to the Company or the Company must pay to Executive in order to put
Executive (or the Company, as the case may be) in the same position as Executive
(or the Company, as the case may be) would have been if the Initial Excess
Parachute Payment had been equal to the Determinative Excess Parachute Payment.
In determining the Adjustment Amount, the independent accountants shall take
into account any and all taxes (including any penalties and interest) paid by or
for Executive or refunded to Executive or for Executive’s benefit. As soon as
practicable after the Adjustment Amount has been so determined, but not later
than two and one-half months after the end of the year in which the Adjustment
Amount has been so determined, the Company shall pay the Adjustment Amount to
Executive or Executive shall repay the Adjustment Amount to the Company, as the
case may be. The purpose of this paragraph is to assure that (i) Executive is
not reimbursed more for the golden parachute excise tax than is necessary to
make him whole, and (ii) if it is subsequently determined that additional golden
parachute excise tax is owed by him, additional reimbursement payments will be
made to him to make him whole for the additional excise tax.
(d)In each calendar year that Executive receives payments or benefits under this
Agreement and/or a Company or Bank sponsored employee benefit plan, Executive
shall report on his state and federal income tax returns such information as is
consistent with the determination made by the independent accountants of the
Company as described above. The Company shall indemnify and hold Executive
harmless from any and all losses, costs and expenses (including without
limitation, reasonable attorney’s fees, interest, fines and penalties) that
Executive incurs as a result of so reporting such information. Executive shall
promptly notify the Company in writing whenever Executive receives notice of the
institution of a judicial or administrative proceeding, formal or informal, in
which the federal tax treatment under Section 4999 of the Code of any amount
paid or payable under this Section is being reviewed or is in dispute. The
Company shall assume control at its expense over all legal and accounting
matters pertaining to such federal tax treatment (except to the extent necessary
or appropriate for Executive to resolve any such proceeding with respect to any
matter unrelated to amounts paid or payable pursuant to this Agreement).
Executive shall cooperate fully with the Company in any such proceeding.
Executive shall not enter into any compromise or settlement or otherwise
prejudice any rights the Company may have in connection therewith without prior
consent of the Company.



--------------------------------------------------------------------------------



12.
NON-COMPETITION

(a)Upon any termination of Executive’s employment hereunder, other than a
termination (whether voluntary or involuntary) following a Change in Control),
as a result of which the Company is paying Executive benefits under Section 6 of
this Agreement, Executive agrees not to compete with the Bank and/or the Company
for a period of one (1) year following such termination within twenty-five (25)
miles of any existing branch of the Bank or any subsidiary of the Company or
within twenty-five (25) miles of any office for which the Bank, the Company or a
Bank subsidiary of the Company has filed an application for regulatory approval
to establish an office, determined as of the effective date of such termination,
except as agreed to pursuant to a resolution duly adopted by the Board.
Executive agrees that during such period and within said area, cities, towns and
counties, Executive shall not work for or advise, consult or otherwise serve
with, directly or indirectly, any entity whose business materially competes with
the depository, lending or other business activities of the Bank and/or the
Company. The parties hereto, recognizing that irreparable injury will result to
the Bank and/or the Company, its business and property in the event of
Executive’s breach of this Subsection 12(a) agree that in the event of any such
breach by Executive, the Bank and/or the Company will be entitled, in addition
to any other remedies and damages available, to an injunction to restrain the
violation hereof by Executive, Executive’s partners, agents, servants,
employers, employees and all persons acting for or with Executive. Executive
represents and admits that Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines and/or of a
different nature than the Bank and/or the Company, and that the enforcement of a
remedy by way of injunction will not prevent Executive from earning a
livelihood. Nothing herein will be construed as prohibiting the Bank and/or the
Company from pursuing any other remedies available to the Bank and/or the
Company for such breach or threatened breach, including the recovery of damages
from Executive.
(b)Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Company and affiliates
thereof, as it may exist from time to time, is a valuable, special and unique
asset of the business of the Company. Executive will not, during or after the
term of his employment, disclose any knowledge of the past, present, planned or
considered business activities of the Company or affiliates thereof to any
person, firm, corporation, or other entity for any reason or purpose whatsoever
(except for such disclosure as may be required to be provided to any federal
banking agency with jurisdiction over the Company or Executive). Notwithstanding
the foregoing, Executive may disclose any knowledge of banking, financial and/or
economic principles, concepts or ideas which are not solely and exclusively
derived from the business plans and activities of the Company, and Executive may
disclose any information regarding the Bank or the Company which is otherwise
publicly available. In the event of a breach or threatened breach by Executive
of the provisions of this Section, the Company will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Company or
affiliates thereof, or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed. Nothing herein will be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from Executive.


13.
SOURCE OF PAYMENTS; NO DUPLICATION OF PAYMENTS

(a)All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company.
(b)Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive from the Bank, such compensation payments and benefits paid by the
Bank will be subtracted from any amount due Executive under this Agreement.
Payments pursuant to this Agreement shall be paid by the Company and/or the Bank
and shall be allocated in proportion to the level of activity and the time
expended on such activities by Executive as determined by the Company and the
Bank on a quarterly basis.




--------------------------------------------------------------------------------



14.
NO EFFECT EMPLOYEE BENEFITS PLANS OR PROGRAMS

The termination of Executive’s employment during the term of this Agreement or
thereafter, whether by the Company or by Executive, shall have no effect on the
vested rights of Executive under the Company’s or the Bank’s qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans, or other
employee benefit plans or programs, or compensation plans or programs in which
Executive was a participant.
15.
REQUIRED REGULATORY PROVISIONS

(a)Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.
(b)The Company may terminate the Executive’s employment at any time and for any
reason, but any termination by the Company, other than Termination for Cause,
shall not prejudice Executive’s right to compensation or other benefits under
this Agreement.
16.
NO ATTACHMENT

(a)Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
(b)This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.
17.
ENTIRE AGREEMENT; MODIFICATION AND WAIVER

(a)This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supercedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.
(b)This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(c)No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.


18.
SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
19.
HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.



--------------------------------------------------------------------------------



20.
GOVERNING LAW

This Agreement shall be governed by the laws of the State of Delaware but only
to the extent not superseded by federal law.
21.
ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators, one of whom shall be selected by the Company, one of whom shall be
selected by Executive and the third of whom shall be selected by the other two
arbitrators. The panel shall sit in a location within fifty (50) miles from the
location of the Company, in accordance with the rules of the Judicial Mediation
and Arbitration Systems (JAMS) then in effect. Judgment may be entered on the
arbitrators award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.
22.
PAYMENT OF LEGAL FEES

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company, provided that the dispute or interpretation has been
settled by Executive and the Company or resolved in Executive’s favor, provided
that such payment or reimbursement is made by the Bank not later than two and
one-half months after the end of the year in which such dispute is resolved in
the Executive’s favor.
23.
INDEMNIFICATION

During the term of this Agreement, the Company shall provide Executive
(including his heirs, executors and administrators) with coverage under a
standard directors and officers liability insurance policy at its expense, and
shall indemnify Executive (and his heirs, executors and administrators) to the
fullest extent permitted under Delaware law against all expenses and liabilities
reasonably incurred by him in connection with or arising out of any action, suit
or proceeding in which he may be involved by reason of his having been a
director or officer of the Company (whether or not he continues to be a director
or officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys fees and the cost of reasonable settlements (such settlements must be
approved by the Board of Directors of the Company). If such action, suit or
proceeding is brought against Executive in his capacity as an officer or
director of the Company, however, such indemnification shall not extend to
matters as to which Executive is finally adjudged to be liable for willful
misconduct in the performance of his duties.
24.
SUCCESSOR TO THE COMPANY

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Company, expressly and unconditionally to
assume and agree to perform the Company’s obligations under this Agreement, in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place.
[Signature Page Follows]




--------------------------------------------------------------------------------





SIGNATURES


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has signed this Agreement, on the day and
date first above written.
ATTEST:
 
INVESTORS BANCORP, INC.
 
 
 
 
 
 
/s/ Patricia E. Brown    
 
By:/s/ Domenick Cama
Secretary
 
 
 
 
 
WITNESS:    
 
EXECUTIVE:
 
 
 
/s/ Catherine Cossa    
 
By:/s/ Kevin Cummings
 
 
  Kevin Cummings












